Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered June 30, 1982, convicting him of robbery in the first degree, robbery in the second degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that the evidence of guilt is insufficient, particularly because the complainant’s identification was based upon a brief observation of defendant at about 6:30 a.m., in dusk-like light. He also claims that he was denied a fair trial on several grounds.
In reviewing the record in the light most favorable to the People, as we are obligated to do, and bearing in mind that credibility is a factor to be determined by the jury, we find that “the record contains evidence sufficient in quantity and quality to support the verdict” (People v Malizia, 62 NY2d 755, 757).
Moreover, we find no merit to defendant’s contention that the pretrial identification procedures were impermissively suggestive (see, e.g., People v Rodriguez, 64 NY2d 738).
We have reviewed defendant’s remaining contentions and also find no merit to them.
Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.